DLD-249                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 14-1316
                                     ___________

                              RHONSHAWN JACKSON,
                                          Appellant

                                           v.

        UNIT MANAGER WHALEN; CO HUBER; SUPT. HARRY;
 MAYOR PAUL LEGGORE; CAPT. WALKER; UNIT MANAGER STEVEN BUZAS
               ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                            (D.C. Civil No. 3-13-cv-00508)
                      District Judge: Honorable Edwin M. Kosik
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    May 8, 2014

            Before: SMITH, HARDIMAN and NYGAARD, Circuit Judges

                             (Opinion filed: June 16, 2014)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Rhonshawn Jackson, proceeding pro se and in forma pauperis, appeals from the

District Court’s order granting Defendants’ motion to dismiss his complaint pursuant to
Federal Rule of Civil Procedure 12(b)(6). For the reasons set forth below, we will

summarily affirm.1

                                          I.

       Rhonshawn Jackson, a Pennsylvania prisoner, filed an amended complaint

pursuant to 42 U.S.C. § 1983 against several employees at SCI-Camp Hill and SCI-

Fayette. In his complaint, Jackson alleged that Defendants violated his constitutional

rights by depriving him of certain items of personal and legal property following his

transfer from SCI-Camp Hill to SCI-Fayette. Specifically, Jackson was informed of the

transfer on July 18, 2012, and subsequently packed two boxes of personal and legal

material. He was told that he would be given an opportunity to inventory the property,

but was later told that there was not enough time to do so. When he was taken to

inventory his property at SCI-Fayette on July 20, 2012, he discovered that his sunglasses

and cup were broken, and that his seventeen legal books, reconsideration brief, and

unfiled civil complaint were missing. He claimed that this resulted in the loss of his

appellate rights in the United States Supreme Court and his ability to pursue his § 1983

action. He initiated the grievance process and exhausted it without obtaining relief.

Defendants moved to dismiss Jackson’s complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6) on the basis of the Eleventh Amendment, lack of personal


1
  We have jurisdiction to hear this appeal pursuant to 28 U.S.C. § 1291. We may
summarily affirm a decision of the District Court if the appeal does not raise a substantial
issue. 3d Cir. LAR 27.4; I.O.P. 10.6. We may affirm on any basis supported by the
record. Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).
                                               2
involvement, and a failure to state claims of deprivation of property and denial of access

to the courts. The District Court granted the motion, and Jackson filed a timely notice of

appeal.

                                               II.

       We exercise plenary review over an order dismissing a complaint for failure to

state a claim. See Lazaridis v. Wehmer, 591 F.3d 666, 670 (3d Cir. 2010) (per curiam).

Dismissal is appropriate where the pleader has not alleged “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citations omitted). This inquiry has three parts: “(1)

identifying the elements of the claim, (2) reviewing the complaint to strike conclusory

allegations, and then (3) looking at the well-pleaded components of the complaint and

evaluating whether all of the elements identified in part one of the inquiry are sufficiently

alleged.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

       Upon review of Jackson’s complaint, we conclude that it was properly dismissed

by the District Court. Jackson did not state a civil rights claim arising from his

deprivation of property because adequate state post-deprivation remedies were available

to him. See Hudson v. Palmer, 468 U.S. 517, 533 (1984); Tillman v. Lebanon Cnty.

Corr. Facility, 221 F.3d 410, 422 (3d Cir. 2000). Jackson took full advantage of the

available grievance process, and the prison responded to each of his complaints and

appeals.


                                               3
       Jackson’s claim that the deprivation of his legal property resulted in the denial of

his right to access the courts was also properly dismissed. A prisoner making an access-

to-the-courts claim is required to show that the denial of access caused actual injury.

Lewis v. Casey, 518 U.S. 343, 352-53 (1996). Actual injury occurs when a prisoner

demonstrates that a “nonfrivolous” and “arguable” claim was lost because of the denial of

access to the courts. Christopher v. Harbury, 536 U.S. 403, 415 (2002). When a plaintiff

alleges that he was hindered in his ability to file a complaint, “the underlying cause of

action . . . is an element that must be described in the complaint, just as much as

allegations must describe the official acts frustrating the litigation.” Id. Jackson’s initial

complaint did not describe the underlying cause of action in the complaint at issue, nor

did his amended complaint or his reply to Defendants’ motion to dismiss. See Dkt. No.

27, at 7. We therefore agree with the District Court that Jackson failed to state a claim

involving this deprivation.

       Jackson stated that the deprivation of his reconsideration brief caused him to lose

his appellate rights in the Supreme Court of the United States. As the District Court

noted, however, a review of the docket in the relevant case, Jackson v. Taylor, No. 12-

5092 (U.S.), indicates that the petition for certiorari was filed on July 2, 2012, two weeks

before Jackson’s transfer to SCI-Fayette, and the petition was not denied until October 1,

2012.2 The initial petition therefore appears to have been unaffected by the transfer, and


2
  Courts may take judicial notice of a fact that is not subject to reasonable dispute in that
it “(1) is generally known within the trial court’s territorial jurisdiction; or (2) can be
                                               4
a reconsideration brief would not have been due at the time of the incidents in question.

As a result, no actual injury could have resulted from the deprivation, and this claim was

properly dismissed as well.

                                            III.

       There being no substantial question presented on appeal, we will summarily

affirm.3




accurately and readily determined from sources whose accuracy cannot reasonably be
questioned.” Fed. R. Evid. 201(b).
3
 The section of Jackson’s complaint pertaining to jurisdiction suggests that he believed
his complaint contained state law tort claims. See Dkt. No. 8, at 1. To the extent that
Jackson raised any state law tort claims, they were not discussed by the District Court.
Pursuant to 28 U.S.C. § 1367(c)(3), it had discretion to decline to exercise jurisdiction
over any such claims after dismissing Jackson’s federal claims. We review such an act
for abuse of discretion, see De Asencio v. Tyson Foods, Inc., 342 F.3d 301, 311 (3d Cir.
2003), and find none here.
                                             5